 



SALE & PURCHASE AGREEMENT FOR THE ACQUISITION

 

of

 

100% OF THE SHARES AND ASSETS OF Yingxi Industrial Chain Group Co., Ltd.

a company incorporated under the laws of the Republic of Seychellesands,

with the address at

Second Floor, The Quadrant, Manglier Street,

Victoria, Mahe,

Seychelles

(“YICG”)

THIS AGREEMENT is between

 

Addentax Group Corp.

a company incorporated under the laws of the State of Nevada, USA,

with its address at

Floor 13th, Building 1, Block B, Zhihui, Nanshan District,

Shenzhen, Guangdong,

China

(“ATXG”),

 

And

Mr. WU Linrui, representing the shareholders of

100% of the shares of Yingxi Industrial Chain Group Co., Ltd.

 

Collectively the Parties

 

WHEREAS, ATXG desires to purchase 100% of the Issued and outstanding shares of
Yingxi Industrial Chain Group Co., Ltd.E, together with all of the assets of
Yingxi Industrial Chain Group Co., Ltd.E (the “Business Assets”) on the terms
and subject to conditions set forth herein and;

 

WHEREAS, Yingxi Industrial Chain Group Co., Ltd.E owns the Business Assets,
including all its property and assets, described more fully in Appendix A and;

 

WHEREAS, ATXG has agreed to issue 5 hundred million shares of ATXG to Yingxi
Industrial Chain Group Co., Ltd.E to acquire 100% of the shares and assets of
Yingxi Industrial Chain Group Co., Ltd.E for a cost of US Dollar One Hundred
Fifty million and;

 

WHEREAS, ATXG feels it is in its best interest that it acquire the aforesaid
shares and assets at (US$0.30 per share ATXG value) and;

 

WHEREAS, WU Linrui, the President, Chief Executive Officer of ATXG is the
Company’s signing authority.

 

1 / 10

  

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

SALE AND PURCHASE OF SHARES

 

1.1 On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, Yingxi Industrial Chain Group Co.,
Ltd. hereby agrees to sell, assign, transfer convey and deliver to ATXG, 100% of
the shares and the assets of Yingxi Industrial Chain Group Co., Ltd.E, together
with all of its rights, titles and interests in the business assets and all
attendants or related assets of Yingxi Industrial Chain Group Co., Ltd.E,
including, but not limit to: proprietary intellectual property, documents,
deeds, files, titles, patents, know-how and good-will, together with any other
items, assets, products, files, records, documents, signatures, interests or
rights pertaining to or relating to the Business Assets in keeping with the
intentions and the spirit of this Agreement.

 

1.2 ATXG hereby agrees to purchase and acquire 100% of the shares and Business
Assets of Yingxi Industrial Chain Group Co., Ltd.E and ATXG shall issue an
aggregate of 500 million (500,000,000) new Common Shares of the Company to
Yingxi Industrial Chain Group Co., Ltd.E and both parties agree that this share
issuance by ATXG represents payment in full of the US$150 million noted in
Article 1.1.

 

1.3 It is understood by the Parties the 500,000,000 shares of ATXG so issued as
payment for the Business Assets will be restricted shares as required by Rule
144 the United States Securities Act (the “Act” and shall display a restrictive
legend as required by the United States Securities and Exchange Act.)

 

1.4 On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, Yingxi Industrial Chain Group Co.,
Ltd.E hereby agrees to transfer control of the shares and assets of Yingxi
Industrial Chain Group Co., Ltd.E to ATXG through the acceptance and
confirmation by Yingxi Industrial Chain Group Co., Ltd.E of the issuance and
granting, by ATXG, of 500,000,000 newly issued shares of ATXG which shares,
represents the full purchase price of 100% of the shares of Yingxi Industrial
Chain Group Co., Ltd.E and all of its Business Assets as described in Appendix
A.

 

ARTICLE II

CLOSING

 

2.1 On or before June 18, 2017 (the “Closing”), Yingxi Industrial Chain Group
Co., Ltd.E should deliver, for transmittal to ATXG, dully authorized, properly
and fully executed documents in English, evidencing and confirming the sale of
100% of the shares of Yingxi Industrial Chain Group Co., Ltd.E and its Business
Assets.

 

2 / 10

  

 

2.2 The consummation of the transfer by Yingxi Industrial Chain Group Co., Ltd.E
to ATXG, and the acquisition by ATXG of Yingxi Industrial Chain Group Co., Ltd.E
and its assets by the payment of 500 million new Common Shares shall occur on or
before December 31, 2016 and ATXG shall deliver, or cause to be delivered, to
Yingxi Industrial Chain Group Co., Ltd.E, a board resolution confirming the
issuance of 500 million Common Shares that are being sold, assigned, and
conveyed to the shareholders of Yingxi Industrial Chain Group Co., Ltd.E, such
board resolution shall be duly executed, endorsed and/or authenticated for
delivery to Yingxi Industrial Chain Group Co., Ltd.E. (Appendix B)

 

2.3 Immediately at the Closing, ATXG shall deliver to Yingxi Industrial Chain
Group Co., Ltd.E, stock certificate(s) representing 500 million shares issued in
the name of names designated by Yingxi Industrial Chain Group Co., Ltd.E. It is
understood that the stock certificates so delivered will display the required
restrictive legend pursuant to Rule 144 of the United States Securities and
Exchange Act.

 

ARTICLE III

EXCUTION

 

3.1 ATXG shall execute and deliver to Yingxi Industrial Chain Group Co., Ltd.E,
on the Closing Date, any and all such other documents and instruments, and take
or cause to be taken any and all such other and further actions that may be
necessary, appropriate or advisable in order to vest fully, and to confirm the
purchase and sale, the title to and possession of the Common Shares of ATXG.

 

3.2 Yingxi Industrial Chain Group Co., Ltd.E shall execute and deliver to ATXG,
on the Closing Date, any and all such other documents and instruments, and take
or cause to be taken any and all such other and further actions that may be
necessary, appropriate or advisable in order to vest fully, and to confirm the
purchase and sale, the title to and possession of 100% of the shares of Yingxi
Industrial Chain Group Co., Ltd.E and all of the assets of Yingxi Industrial
Chain Group Co., Ltd.E.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF ATXG

 

ATXG hereby represents and warrants to Yingxi Industrial Chain Group Co., Ltd.E
as follows (it being acknowledged that Yingxi Industrial Chain Group Co., Ltd.E
is entering into this Agreement in material reliance upon each of the following
representations and warranties, and that the truth and accuracy of each of which
constitutes a condition precedent to the obligations of ATXG here under):

 

4.1 Authorization. ATXG, represented by YU Keying, the President, Chief
Executive Officer of ATXG has full power, legal capacity and authority to enter
into this Agreement and to consummate the transaction herein contemplated, and
to perform all obligations here under. This Agreement constitutes the legal,
valid and binding obligation of ATXG, and this Agreement is enforceable with
respect to Yingxi Industrial Chain Group Co., Ltd.E in accordance with its
terms. Neither the execution and delivery of this Agreement, nor the compliance
with any of the provisions hereof, will (a) conflict with or result in a breach
of, violation of or default under any of the terms, conditions of provisions of
any note, bond, mortgage, indenture, license, lease, credit agreement or other
agreement, document, instrument or obligation to which ATXG is a party or by
which ATXG or any of its assets for properties may be bound or (b) violate any
judgment, order, injunction, decree, statute, rule or regulation applicable to
ATXG or the assets or properties of ATXG.

 

3 / 10

  

 

4.2 Legality of Shares. To the best of ATXG’s knowledge, the Common Shares, when
delivered as provided in this Agreement, will be baldly issued, fully paid and
nonassessable. The Common Shares, upon sale, assignment, transfer and conveyance
thereof, will not be subject to the preemptive right of any shareholder or any
other person. Upon delivery of and payment for the Common Shares as set forth in
this Agreement, Yingxi Industrial Chain Group Co., Ltd.E will receive title to
the Common Shares thereto, free and clear of all liens, encumbrances, charges
and claims whatsoever.

 

4.3 Compliance with Securities Laws

 

(a) No formal or informal investigation or examination by the Securities and
Exchange Commission (the “Commission”) or by the securities administrator of any
state is pending or threatened against ATXG.

 

(b) Neither ATXG, nor any of its directors of officers, have been convicted of
any felony or misdemeanor in connection with the sale or purchase of any
security or involving the making of any false filing with the Commission.

 

(c) ATXG is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining such person from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with the Commission.

 

4.4 No undisclosed issues or Liabilities. ATXG warrants that to the best of its
knowledge there are no, issues that might tend to cause damage to ATXG or its
shareholders, or state or federal regulatory problems of any description.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF Yingxi Industrial Chain Group Co., Ltd.E

 

5.1 Authorization. Yingxi Industrial Chain Group Co., Ltd.E has full power,
legal capacity and authority to authority enter into this Agreement, to execute
all attendant documents and instruments necessary to consummate the transaction
herein contemplated, to purchase and acquire the Common Shares from ATXG and to
perform all obligations hereunder. This Agreement constitutes the legal, valid
or appropriate for the purpose of and binding obligation of Yingxi Industrial
Chain Group Co., Ltd.E and this Agreement is enforceable with respect to Yingxi
Industrial Chain Group Co., Ltd.E, in accordance with its terms.

 

4 / 10

  

 

5.2 Information Regarding this Agreement and the Company. Yingxi Industrial
Chain Group Co., Ltd.E had obtained such information regarding the financial
position and prospects of ATXG, as Yingxi Industrial Chain Group Co., Ltd.E
considers necessary or appropriate for the purpose of purchasing and acquiring
the Common Shares from Yingxi Industrial Chain Group Co., Ltd.E pursuant to this
Agreement.

 

5.3 Compliance with Securities Laws.

 

(a) No formal or informal investigation or examination by the Commission or by
the securities administration or legal authority of any state or jurisdiction
within or outside of the United States, China or the Republic of Seychelles, is
pending or threatened against Yingxi Industrial Chain Group Co., Ltd.E.

 

(b) Neither Yingxi Industrial Chain Group Co., Ltd.E nor its officers or owners
have been convicted of any felony or misdemeanor in connection with the sale or
purchase of any security or involving the making of any false filing with in any
jurisdiction.

 

(c) Yingxi Industrial Chain Group Co., Ltd.E is not subject to any order,
judgment or decree of any court of competent jurisdiction temporarily,
preliminarily or permanently restraining or enjoining them from engaging in or
continuing any conduct or practice in connection with the sale or purchase of
any security or involving the making of any false filing with in any
jurisdiction.

 

5.4 Disclosing of Transference of Control

 

(a) Yingxi Industrial Chain Group Co., Ltd.E understands and accepts that
certain legal and regulatory filings and disclosures will be required in order
to properly and legally execute the transfer of control of the shares and
assets. Such filings and disclosures include, but are not to the filing of a
Schedule 14C Information Statement pursuant to Section 14(c) of the Securities
Exchange Act of 1934 or a Form 8-K with the United States Securities and
Exchange Commission,

 

(b) Yingxi Industrial Chain Group Co., Ltd.E will assist fully in the
preparation and filing of all such required filings in order to fully insure
that all required filings are executed and filed properly and in a timely
manner.

 

(c) Yingxi Industrial Chain Group Co., Ltd.E will provide a detailed list of
Yingxi Industrial Chain Group Co., Ltd.E individuals or entities (the “New
Shareholders”) designated to receive Common Shares of ATXG pursuant to issuance
of the 500,000,000 Common Shares specified in this Agreement.

 

(d) The above noted detailed list of Yingxi Industrial Chain Group Co., Ltd.E
New Shareholders shall include the full legal name of the individual or entity
receiving ATXG Common Shares, the full address and citizenship of corporate
jurisdiction of each New Shareholder (Attached hereto as Appendix B).

 

5 / 10

  

 

5.5 Yingxi Industrial Chain Group Co., Ltd.E warrants that they and Yingxi
Industrial Chain Group Co., Ltd.E shall deliver to ATXG all of rights, titles
and interests in 100% of the shares of Yingxi Industrial Chain Group Co., Ltd.E,
the company Yingxi Industrial Chain Group Co., Ltd.E and the assets and all
attendants or related assets, including, but not to: proprietary intellectual
property, maps, documents, deeds, files, titles, patents, know-how and
good-will, together with any other items, assets, products, files, records,
documents, signatures, interests of rights pertaining to or relating to the
Assets in keeping with the intentions and the spirit of this Agreement.

 

5.6 Yingxi Industrial Chain Group Co., Ltd.E warrants that all translations in
English of all documents, as required by the US Securities Act shall be accurate
legal translations and that any discrepancy between the original documentation
and the English translation, the English translation shall take precedence.

 

5.7 Yingxi Industrial Chain Group Co., Ltd.E warrants and confirms that
immediately upon executing this Agreement by its designated signing authority it
will, undertake a full and up-to-date audit of the financial position of Yingxi
Industrial Chain Group Co., Ltd.E, which audit will be conducted by an auditor
qualified by the Public Company Accountability Oversight Board (P.C.A.O.B.)

 

5.8 Yingxi Industrial Chain Group Co., Ltd. Warrants and confirms that
immediately upon executing this Agreement by its designated signing authority it
will, undertake to produce a full and up-to-date valuation report of Yingxi
Industrial Chain Group Co., Ltd., which shall be conducted by a qualified person
as designated by ATXG or appointed by mutual agreement by the Parties if a
designated valuation company by ATXG is not accepted by Yingxi Industrial Chain
Group Co., Ltd..

 

ACTICLE VI

MISCELLANEOUS PROVISIONS

 

6.1 Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto, and the heirs and personal representatives of
each of them, but shall not confer, expressly or by implication, any rights or
remedies upon any other party,

 

6.2 Confidentiality. The Parties agree that the terms and conditions of this
Agreement shall be kept strictly confidential and shall not reveal or divulge to
any third party or entities other than for regulatory filings or tax purposes
and/or pursuant to a court order. The parties further agree that any
dissemination of this Agreement shall not be made without prior written consent
of the other party.

 

6.3 Governing Law. This Agreement is made and shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of New
York.

 

6.4 Shares to Be Held in Escrow. The parties agree that all shares issued,
pursuant to the terms and conditions of this Agreement, but all shares so issued
SHALL BE HELD IN ESCROW and shall be deemed to be in the full control of the
issuing party until the Closing.

 

6 / 10

  

 

6.5 Notice. All notices, requests or demands and other communications hereunder
must be in writing and shall be deemed to have been duly made if personally
delivered or mailed, postage prepaid, to the parties as follows:

 

  (a) If to ATXG, to Addentax Group Corpng Corporation     YU Keying,     Floor
13th, Building 1,Block B,     Zhihui, Nanshan District,     Shenzhen, Guangdong,
    China

 

  (b) If to YICG, to Yingxi Industrial Chain Group Co., Ltd.     WU Linrui    
No.22 Ji Yu Qiao Xia, Tang Keng Village,     Xia Jia Shan Town,     Pu Ning,
Guangdong,     China

 

Either party hereto may change his address by written notice to the other party
given in accordance with this Article 6.5.

 

6.6 Entire Agreement. This Agreement contains the entire agreement between the
Parties and supersedes all prior agreement Parts, understandings and writings
between the Parties with respect to the subject matter hereof. Each party hereto
acknowledges that no representations, inducements, promises or agreements,
verbal or otherwise, have been made by either party, or anyone acting with
authority on behalf of either party, which are not embodied herein, and that no
other agreement, statement or promise may be relied upon or shall be valid or
binding. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated verbally. This Agreement may be amended or any term
hereof may be changed, waived, discharged or terminated by an agreement in
writing signed by each of the parties hereto.

 

6.7 Captions and Headings. The article and section headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit or add to the meaning of any provision of this Agreement.

 

6.8 Attorneys’ Fees. In the event of any litigation between the parties hereto,
the non-prevailing party shall pay the reasonable expenses, including the
attorneys’ fee, of the prevailing party in connection therewith.

 

7 / 10

  

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

ON BEHALF OF Addentax Group Corpng Corporation

 

/s/ YU Keying   Designated Signing Authority     YU Keying     President,    
Addentax Group Corpng Corporation.

 

ON BEHALF OF Yingxi Industrial Chain Group Co., Ltd.

 

/s/ Wu Linru   Designated Signing Authority     WU Linrui.     Sole Director    
Yingxi Industrial Chain Group Co., Ltd.

 

  Signature of Witness: /s/ Tang Miao   Name: TANG MIAO   Address: 20/F, No. 381
Huai Hai Zhong Road, Huang District, Shanghai, China

 

Date: December 28, 2016

 

8 / 10

  

 

APPENDIX A

 

List of Assets (Business Assets)

 

Yingxi Industrial Chain Group Co., Ltd. will own Shenzhen Qianhai Industrial
Chain Service Co. Ltd. which is located in China. It is a international
comprehensive company that focusing on providing regional industrial chain
service to textile and garments industry. It is also wholly own other 4
companies as follow,

 

1. Shenzhen Xinkuaijie Transportation Co.Ltd, a comprehensive logistics company
joined various business including flat transport, container transport, cargo
warehousing, import and export customs clearance etc.;

 

2. Dongguan Hengshengwei Garments Co.Ltd, its business is fashion design and
clothing manufactureing. It also provides professional FOB manufacturing serve
and Brand OEM Service to the global customers;

 

3. Shenzhen Huapengfa Logistics Co. Ltd. Is the member of “Shenzhen Association
of Trading in Services” and “China Association of Green Logistics Development
Promotion”. It has over 30 dedicated transportation route resource and own over
280 channels in mainland China and other areas like Hong Kong, Macau and Taiwan;

 

4. Shantou Chenghai Daitou Clothing Technology Co.Ltd, a local leading
manufacture of garments over 30 years.

 



ON BEHALF OF

Yingxi Industrial Chain Group Co., Ltd.

 

/s/ Wu Linrui   Designated Signing Authority   WU Linrui   Sole Director  
Yingxi Industrial Chain Group Co., Ltd.  

 

9 / 10

  

 

APPENDIX B

 

Form of Board Resolution issuing 500,000,000 Common Shares of

ATXG to Yingxi Industrial Chain Group Co., Ltd.

Shareholders

 

List of New Shareholders of ATXG to be transferred to:

 

   Name of Shareholder  Passport No.  No. of Shares   Address                1 
Hui Lian Group Ltd.  185500(Republic of Seychelles)   255,000,000   Second
Floor, The Quadrant, Manglier Street,
Victoria, Mahe,               Seychelles                 2  Hengtian Group Co.,
Ltd.  185507(Republic of Seychelles)   215,000,000   Second Floor, The Quadrant,
Manglier Street,
Victoria, Mahe,               Seychelles                 3  WU Linrui 
E05512778(CHN)   30,000,000   No.22 Ji Yu Qiao Xia, Tang Keng              
Village, Xia Jia Shan Town,               Pu Ning, Guangdong,              
China                    Total           

 

The new issue shareholders list

 

Total 3 share certificates of total number of shares 500,000,000 shares

 

10 / 10

  

 

